El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
Este fue un procedimiento seguido por virtud de la Ley No. 43 de 1913, de acuerdo con la cual el demandante soli-citó y obtuvo sentencia en que se decretaba un injunction restableciendo al demandante en la posesión de la finca de la cual alegó que había sido privado ilegalmente. La corte' declaró probado que el demandante había sido privado ile-galmente de la posesión de su finca por los actos de los de-mandados y por consiguiente dictó sentencia a favor de dicho demandante de conformidad con la ley y la jurispru-dencia y especialmente la opinión emitida en el caso de Mattei v. Badillo, 21 D. P. R. 171.
Aunque existe cierto conflicto en la prueba, el gran peso de ésta es al efecto de -que el demandante se encontraba legalmente en posesión de la finca el día 16 de mayo de 1919, cuando los demandados se introdujeron en dicha finca, de-rribaron y quitaron de ella una cerca y realizaron otros ac-tos, todos los cuales privaban al demandante, de la posesión pacífica de la finca. El apelante además de discutir los erro-res relativos al peso de la prueba señaló otros varios.
El apelante alegó que la corte incurrió en error al no conceder el traslado del caso a la Corte de Distrito de Ma-yagüez. La moción no se hizo hasta el día del juicio, cuando-era evidente que el demandado se había sometido y la corte adquirido jurisdicción por virtud del artículo 77 del Código-de Enjuiciamiento Civil.
El demandado asimismo esperó hasta el día del juicio-para promover la cuestión referente a la insuficiencia del juramento hecho en la demanda. Aunque la corte tiene dis-creción, tal objeción en el momento del juicio se hace dema-siado tarde. Eesolvemos este señalamiento por este funda-mento, aunque tenemos dudas de si la objeción pudo haber prevalecido en algún período del juicio.
*386La corte no cometió error al eliminar de la contestación tocia aquella materia que se refería a un supuesto título en los demandados. Puede liaber casos en los que la prueba de la posesión podría depender de la prueba del título, pero el demandado mismo no demostró estar comprendido en la excepción. La regla tanto para los casos bajo la ley número 43 de 1913 como para los desahucios es que solamente está envuelto el derecho inmediato de posesión 31 eliminada la superioridad del título vel non. Además en el juicio resultó evidente en gran parte que los demandados trataban de fun-darse en un título y demostrar que él título del demandante era inferior al suyo. Algunos de sus testigos trataron de justificar la posesión de los demandados con el título y pre-tendieron pasar por alto el hecho de que el demandante ha-bía estado en posesión pacífica por largo tiempo antes de su violento lanzamiento. El quinto señalamiento de error envolvía sustancialmente el mismo punto.
En el juicio se dejó ver por las declaraciones de los tes-tigos que en la- demanda aparecían cambiadas las colindan-eias del este y oeste y la corte permitió que se hiciera una enmienda para ajustarse a la prueba. El apelante sostiene que la prueba no justificó el cambio, pero la conclusión de la corte en este punto no fue equivocada. Los apelantes tam-bién alegaron sorpresa pero no solicitaron la suspensión del juicio y en realidad de verdad no fueron sorprendidos o per-judicados. El juicio en conjunto demostró que todo el mundo hablaba de la misma finca. Era bien conocida y fui com-pletamente identificada.
Los apelantes, en el séptimo señalamiento de error dis-cuten la alegada indebida admisión de una manifestación he-cha por un testigo, a fin de probar que era simulada una escritura en la que al parecer se traspasaba la posesión del demandante a otras personas. No vemos que haya habido ni error ni perjuicio. Los apelantes no eran partes en la *387escritura y no fueron perjudicados por ella. El apelado tenía derecho a negar el contenido del escrito en cuanto a la posesión.
El octavo señalamiento se refiere a otra alegada inde-bida admisión hecha por la corte. Es verdad que tendía a. mostrar un título en el demandante, pero no cambiaba la cuestión litigiosa ni perjudicaba, puesto que la posesión del demandante fue suficientemente probada de otro modo.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.